DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-29 in the reply filed on 5/20/2021 is acknowledged.

Claim Numbering
Claim 17 is missing from the most recent claim set mailed 5/20/2021. Claim 17 will be examined from the claim set mailed 10/16/2018. However, correction is required to include claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dunton (U.S. Patent 4,789,244). 
Regarding claim 9, Dunton teaches a method of preparing foamed cement in a laboratory environment (column 1 lines 8-13 teaches making foamed concrete in a batching plant, which is considered reading on a laboratory environment, column 2 lines 32-34 teaches cement ratios) for analysis (column 1 lines 21-26 teaches satisfying quality control of the ratios, column 4 lines 33-37 teaches a computer and measuring the quantity of the concrete materials) comprising: preparing a cement slurry (claim 4 teaches cement and item 13 teaches batch forming) introducing the cement slurry into a cement reservoir cell (item 67 which is considered reading on a reservoir cell); pressurizing the cement reservoir cell to a pressure equal to or greater than a capture pressure selected to correspond to the conditions at a well site (in item 67, materials are pressurized by the piston, the pressure is considered high enough for a well site that requires a pressure generated by the double displacement pump); introducing a gas into a foam generator through a first leg of the foam generator (44 receives air from item 41); displacing the cement slurry from the cement reservoir cell into the foam generator through a second leg of the foam generator such that the cement slurry and gas mix to form a foamed cement that flows into a third leg of the foam generator (items 44a and 67 are in fluid communication with each other, material flows from item 67 to item 44a, and air provided into item 44); and introducing the foamed cement from the third leg into a foam capture cell (item 11 is considered reading on a foam capture cell since the foam is provided into item 11 before being delivered). 
Regarding claim 16, Dunton teaches wherein the gas is air (column 1 line 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunton (U.S. Patent 4,789,244) in view of Vine-Lott (U.S. Patent 5,102,228).
Dunton is silent to the language of claim 10. 
Regarding claim 10, Vine-Lott teaches a backpressure of the foam capture cell is controlled by a backpressure regulator so as to control the introduction of foamed cement (column 4 teaches a pressure column 4 lines 5-8 which has a transducer 33 for measuring the back pressure, column 4 lines 16-26 teaches regulating the flow using the valves).
It would have been obvious to one of ordinary skill in the art to modify the foamed cement maker of Dunton with the back pressure regulator of Vine-Lott in order to more accurately create foamed cement.  
Regarding claim 11, Dunton teaches wherein the cement reservoir cell has a cylinder and a piston, the cement slurry is introduced into the cylinder, and the step of displacing the cement slurry comprises running a pump to move the piston within the cylinder so as to displace the cement slurry from the cylinder (see piston item 66 in item 67).

Claim 12, 13, 14, 15, 21, 22, 23, 24, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunton (U.S. Patent 4,789,244) in view of Vine-Lott (U.S. Patent 5,102,228) in further view of Lewis (U.S. Publication 2007/0123434).
Dunton is silent to the language of claims 12, 14, 15, 25, and 26. 
Regarding claim 12, Lewis teaches the use of aqueous fluid and cement to form a base cement composition and then adding surfactant (paragraph 9 and paragraph 5).
It would have been obvious to one of ordinary skill in the art to modify the cement foaming apparatus of Dunton in view of Vine-Lott with the surfactant of Lewis in order to have a lower modulus of elasticity (see Lewis paragraph 4).  Regarding claims 14, 15, 25, and 26 absent any unexpected results it would have been obvious to rearrange the lines in order to allow for easier placement depending on the size of the room since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, Dunton teaches introducing a gas via a choke (valve 62 is considered reading on a choke). 
Claim 21 is similar to claim 1 with the addition of claim 12 step of adding a surfactant to the base, and the back pressure regulator of claim 10, and is rejected accordingly. 
Regarding claim 22, Dunton teaches wherein the cement reservoir cell has a cylinder and a piston, the cement slurry is introduced into the cylinder, and the step of displacing the cement slurry comprises running a pump to move the piston within the cylinder so as to displace the cement slurry from the cylinder (see piston item 66 in item 67).
Regarding claim 23, Dunton teaches introducing a gas via a choke (valve 62 is considered reading on a choke). 
Claim 24 is similar to claim 1 with the addition of claim 12 step of adding a surfactant to the base, the back pressure regulator of claim 10, and the choke of claim 13, and the piston of claim 11 and is rejected accordingly. 
Regarding claim 27, Dunton teaches the use of air (column 1 line 34).

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunton (U.S. Patent 4,789,244) in view of Lewis (U.S. Publication 2007/0123434).
Regarding claim 17, Dunton teaches air but is silent to the use of Nitrogen. Dunton is silent to the language of claim 18. 
Regarding claim 17, Lewis teaches air or nitrogen being used interchangeably (paragraph 5). Regarding claim 18, Lewis teaches the use of aqueous fluid and cement to form a base cement composition and then adding surfactant (paragraph 9 and paragraph 5).
It would have been obvious to one of ordinary skill in the art to substitute the air with nitrogen and the surfactant in order to obtain the ideal modulus of elasticity (see Lewis paragraph 4).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claims 12, and 13 be found allowable, claims 22, 23, and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 22 includes the limitations of claim 12, which depends on claims 11, 10, and 9.
Claim 23 includes the limitations of claim 13, which depends on claims 12, 11, 10 and 9.
Claim 24 includes the limitations of claim 13, 12, 11, 10, and 9. Additionally, claim 24 includes all the limitations of claim 23.

Allowable Subject Matter
Claims 19, 20, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 19, the prior art does not teach or fairly suggest removing the foamed cement from the capture cell and analyzing the foamed cement.  Regarding claim 28, the prior art does not teach or fairly suggest removing the foamed cement from the capture cell and analyzing the foamed cement.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774